Name: Council Directive 90/641/Euratom of 4 December 1990 on the operational protection of outside workers exposed to the risk of ionizing radiation during their activities in controlled areas
 Type: Directive
 Subject Matter: organisation of work and working conditions;  labour market;  natural and applied sciences;  electrical and nuclear industries
 Date Published: 1990-12-13

 13.12.1990 EN Official Journal of the European Communities L 349/21 COUNCIL DIRECTIVE of 4 December 1990 on the operational protection of outside workers exposed to the risk of ionizing radiation during their activities in controlled areas (90/641/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community; and in particular Articles 31 and 32 thereof, Haying regard to the proposal from the Commission, submitted following consultation with a group of persons appointed by the Scientific and Technical Committee from among scientific experts in the Member States, as laid down in Article 31 of the Treaty, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, Article 2 (b) of the Treaty provides that the Community shall establish uniform safety standards to protect the health of workers and of the general public and ensure that they are applied in accordance with the procedures laid down in Chapter III of Title II of the Treaty; Whereas, on 2 February 1959, the Council adopted Directives laying down the basic standards for the protection of the health of workers and of the general public against the dangers arising from ionizing radiations (3), as amended by Directives 80/836/Euratom (4) and 84/467/Euratom (5); Whereas Title VI of Directive 80/836/Euratom lays down the fundamental principles governing operational protection of exposed workers; Whereas Article 40 (1) of that Directive provides that each Member State shall take all necessary measures to ensure the effective protection of exposed workers; Whereas Article 20 and 23 of that Directive establish a classification of areas of work and categories of exposed workers according to the level of exposure; Whereas the workers performing activities in a controlled area within the meaning of the said Articles 20 and 23 can belong to the personnel of the operator or be outside workers; Whereas Article 3 of Directive 80/836/Euratom concerning the activities referred to in Article 2 of that Directive provides that they should be reported or subject to prior authorization in cases decided upon by each Member State; Whereas outside workers are liable to be exposed to ionizing radiation in several controlled areas in succession in one and the same Member State or in different Member States; whereas these specific working conditions require an appropriate radiological monitoring system; Whereas any radiological monitoring system for outside workers must provide protection equivalent to that offered the operator's established workers, by means of common provisions; Whereas, pending the introduction of a uniform Community-wide system, account should also be taken of the radiological monitoring systems for outside workers which may exist in the Member States; Whereas, to optimize the protection of outside workers, it is necessary to define clearly the obligations of outside undertakings and operators, without prejudice to the contribution that outside workers themselves have to make to their own protection; Whereas the system for the radiological protection of outside workers also applies as far as practicable to the case of a self-employed worker with the status of outside undertaking, HAS ADOPTED THIS DIRECTIVE: TITLE I Purpose and definitions Article 1 The purpose of this Directive is to supplement Directive 80/836/Euratom thereby optimizing at Community level operational protection arrangements for outside workers performing activities in controlled areas. Article 2 For the purposes of this Directive:  controlled area means any area subject to special rules for the purposes of protection against ionizing radiation and to which access is controlled, as specified in Article 20 of Directive 80/836/Euratom;  operator means any natural or legal person who under national law, is responsible for a controlled area in which an activity required to be reported under Article 3 of Directive 80/836/Euratom is carried on;  outside undertaking means any natural or legal person, other than the operator, including members of his staff, performing an activity of any sort in a controlled area;  outside worker means any worker of category A, as defined in Article 23 of Directive 80/836/Euratom, performing activities of any sort in a controlled area, whether employed temporarily or permanently by an outside undertaking, including trainees, apprentices and students within the meaning of Article 10 of that Directive, or whether he provides services as a self-employed worker;  radiological monitoring system means measures to apply the arrangements set out in Directive 80/836/Euratom, and in particular in Title VI thereof, during the activities of outside workers.  activities carried out by a worker means any service or services provided by an outside worker in a controlled area for which an operator is responsible. TITLE II Obligations of Member States' competent authorities Article 3 Each Member State shall make the performance of the activities referred to in Article 2 of Directive 80/836/Euratom by outside undertakings subject to reporting or prior authorization as laid down in accordance with Title II of the aforementioned Directive, in particular Article 3 thereof. Article 4 1. Each Member State shall ensure that the radiological monitoring system affords outside workers equivalent protection to that for workers employed on a permanent basis by the operator. 2. Pending the establishment, at Community level, of a uniform system for the radiological protection of outside workers, such as a computer network, recourse shall be had: (a) on a transitional basis, in accordance with the common provisions set out in Annex I, to  a centralized national network, or  the issuing of an individual radiological monitoring document to every outside worker, in which case the common provisions of Annex II shall also apply; (b) in the case of cross-frontier outside workers, and until the date of establishment of a system within the meaning of paragraph 2, to the individual document referred to in (a). TITLE III Obligations of outside undertakings and operators Article 5 Outside undertakings shall, either directly or through contractual agreements with the operators, ensure the radiological protection of their workers in accordance with the relevant provisions of Titles III to VI of Directive 80/836/Euratom, and in particular: (a) ensure compliance with the general principles and the limitation of doses referred to in Articles 6 to 11 thereof; (b) provide the information and training in the field of radiation protection referred to in Article 24 thereof; (c) guarantee that their workers are subject to assessment of exposure and medical surveillance under the conditions laid down in Articles 26 and 28 to 38 thereof; (d) ensure that the radiological data of the individual exposure monitoring of each of their workers within the meaning of Annex I, part II to this Directive are kept up to date in the networks and individual documents referred to in Article 4 (2). Article 6 1. The operator of a controlled area in which outside workers perform activities shall be responsible, either directly or through contractual agreements, for the operational aspects of their radiological protection which are directly related to the nature of the controlled area and of the activities. 2. In particular, for each outside worker performing activities in a controlled area, the operator must: (a) check that the worker concerned has been passed as medically fit for the activities to be assigned to him; (b) ensure that, in addition to the basic training in radiation protection referred to in Article 5 (1) (b), he has received specific training in connection with the characteristics of both the controlled area and the activities; (c) ensure that he has been issued with the necessary personal protective equipment; (d) also ensure that he receives individual exposure monitoring appropriate to the nature of the activities, and any operational dosimetric monitoring that may be necessary; (e) ensure compliance with the general principles and limitation of doses referred to in Articles 6 to 11 of Directive 80/836/Euratom; (f) ensure or take all appropriate steps to ensure that after every activity the radiological data of individual exposure monitoring of each outside worker within the meaning of Annex I, Part III, are recorded. TITLE IV Obligations of outside workers Article 7 Every outside worker shall be obliged to make his own contribution as far as practicable towards the protection that the radiological monitoring system referred to in Article 4 is intended to afford him. TITLE V Final provisions Article 8 1. Member States shall bring into force not later than 31 December 1993, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. 2. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 3. Member States shall communicate to the Commission the main provisions of domestic law which they adopt in the field governed by this Directive. Article 9 This Directive is addressed to the Member States. Done at Brussels, 4 December 1990. For the Council The President G. DE MICHELIS (1) Opinion delivered on 11 October 1990 (not yet published in the Official Journal). (2) OJ No C 56, 7. 3. 1990, p. 1. (3) OJ No 11, 20. 2. 1959, p. 221/59. (4) OJ No L 246, 17. 9. 1980, p. 1. (5) OJ No L 265, 5. 10. 1984, p. 4. ANNEX I PROVISIONS COMMON TO THE NETWORKS AND INDIVIDUAL DOCUMENTS REFERRED TO IN ARTICLE 4 (2) PART I 1. Any radiological monitoring system of the Member States for outside workers must comprise the following three sections:  particulars concerning the outside workers' identity;  particulars to be supplied before the start of any activity;  particulars to be supplied after the end of any activity. 2. The competent authorities of the Member States shall take the measures necessary to prevent any forgery or misuse of, or illegal tampering with, the radiological monitoring system. 3. Data on the outside worker's identity must also include the worker's sex and date of birth. PART II Before the start of any activity, the data to be supplied via the radiological monitoring system to the operator or his approved medical practitioner by the outside undertaking or an authority empowered to that end must be as follows:  the name and address of the outside undertaking;  the medical classification of the outside worker in accordance with Article 35 of Directive 80/836/Euratom;  the date of the last periodic health review;  the results of the outside worker's individual exposure monitoring. PART III The data which the operator must record or have recorded by the authority empowered to that end in the radiological monitoring system after the end of any activity must be as follows:  the period covered by the activity;  an estimate of any effective dose received by the outside worker;  in the event of non-uniform exposure, an estimate of the dose-equivalent in the different parts of the body;  in the event of internal contamination, an estimate of the activity taken in or the committed dose. ANNEX II PROVISIONS ADDITIONAL TO THOSE OF ANNEX I CONCERNING THE INDIVIDUAL RADIOLOGICAL MONITORING DOCUMENT 1. The individual radiological monitoring document issued by the Member States' competent authorities for outside workers shall be a non-transferable document. 2. Pursuant to Annex I, Part I (2), individual documents shall be issued by the Member States' competent authorities, which shall give each individual document an identification number.